Citation Nr: 1409898	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a sinus disorder, to include as due to an undiagnosed illness, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974 and from June 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007, July 2007, February 2008, June 2009 and January 2010 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, by a May 2013 rating decision, the RO granted the Veteran's claims for service connection for hemorrhoids, a back disorder, characterized as spondylosis of the thoracolumbar spine, and a respiratory disability, characterized as interstitial lung disease, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full they are not in appellate status before the Board and need not be addressed further.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  


FINDINGS OF FACT

1.  In an unappealed decision of May 2006, the RO denied service connection for sinus problems, to include as due to an undiagnosed illness.



2.  The evidence added to the record since the May 2006 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for sinus problems, to include as due to an undiagnosed illness.  

3.  The Veteran's sinusitis and allergic rhinitis had their onset during active service.

4.  The Veteran's GERD had its onset during his active service.  

5.  The Veteran has a current diagnosis of PTSD related to a verified in-service stressor.  

6.  The Veteran's sleep apnea had its onset during active service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for sinus problems, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen the claim of service connection for sinus problems, to include as due to an undiagnosed illness.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a sinus disorder, diagnosed as sinusitis and allergic rhinitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


4.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

6.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  


Analysis

1.  Sinus Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for sinus problems in a May 2006 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The May 2006 rating decision denied the claim for service connection for sinus problems on the basis that the condition did not occur in military service and was not due to an undiagnosed illness.  The Board finds that the newly received evidence after the May 2006 rating decision when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's sinus problems.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, the VA medical records received after the May 2006 rating decision demonstrate current diagnoses of sinusitis and allergic rhinitis and lay statements submitted by the Veteran by from his wife and fellow service members reflect that they witnessed his snoring during his service in Iraq and since that time.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for sinus problems, to include as due to an undiagnosed illness.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2013).  Therefore, this claim is reopened.  



In addition, on VA examination in April 2006, just 5 months after his separation from service, the Veteran reported that his sinus problems began in Iraq and had been present for approximately one year.  He was diagnosed as having allergic rhinitis.  Subsequent VA treatment records show continued treatment for allergic rhinitis and sinusitis.  The Board finds the Veteran's statements as to suffering from sinus symptoms beginning during service to be both competent and credible.  In addition, given the diagnosis of allergic rhinitis shortly after separation from service and continued treatment for allergic rhinitis and sinusitis, the Board resolves doubt in his favor and finds that service connection for a sinus disorder is warranted.  See 38 C.F.R. § 3.102.


2.  GERD, PTSD, and Sleep Apnea 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has current diagnoses of GERD and sleep apnea which were incurred during his active service and that the Veteran suffers from PTSD which is linked to a corroborated in-service stressor.  Therefore, service connection is warranted for GERD, sleep apnea, and PTSD.

In this case, service treatment records (STRs) reflect that the Veteran was treated for acid reflux in April 2005, during his second period of active service.  While he reported a history of reflux for the past two years at this time, which was relied upon by a VA examiner in his April 2013 opinion, finding that the Veteran's GERD preexisted his active service and was not aggravated by such, the Board observes that there was no entrance examination for the Veteran's second period of active service.  Thus, neither GERD nor acid reflux was noted in any examination upon the Veteran's entrance into this period of active service and the presumption of soundness applies.  The evidence above does not rise to the level of clear and unmistakable evidence, showing that GERD preexisted the Veteran's active service, so as to rebut this presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, the claim will be adjudicated on a direct service connection basis.  There 

is evidence of treatment for acid reflux in service, a current diagnosis of GERD, complaints of GERD and acid reflux as early as November 2005 per the Veteran's original service connection claim, and probative medical evidence of a continuity of treatment for GERD since active service, demonstrated by VA medical records which reflect a diagnosis and treatment of GERD beginning in May 2006.  Resolving all doubt in favor of the Veteran, the Board finds, that GERD was incurred during his second period of active service.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the Veteran's service records, including his DD 214 reflect that, during his second period of active service, he served on active duty in Iraq and Kuwait from November 2004 to May 2006 and he served in a designated imminent danger pay area.  The Veteran's reported stressors included that he was a platoon sergeant and worried about his soldiers and that he was on convoys and saw improvised explosive devices (IEDs) from a distance, which a March 2012 VA examiner found were both adequate to support a diagnosis of PTSD and related to the Veteran's fear of hostile military or terrorist activity.  Therefore the occurrence of his claimed in-service stressors is established.  38 C.F.R. § 3.304(f).  



While the March 2012 VA examiner found that the Veteran did not meet the full criteria for PTSD, he also found that his symptoms related to PTSD, as described by the Veteran had remitted and that PTSD symptoms no longer appeared to be at a clinical level.  The Board also notes that VA medical records reflect the Veteran was diagnosed with PTSD.  In an April 2013 opinion, the VA examiner found that the Veteran's current mental condition was less likely than not a progression of PTSD, however, he also noted that PTSD symptoms were no longer at a clinical level.  As the March 2012 VA examination and April 2013 opinion indicate that the Veteran had a diagnosis of PTSD at an earlier time, and considering the Veteran filed his claim for service connection for PTSD in November 2007, within two years of his active service, this evidence indicates that PTSD due to the Veteran's reported stressors was present during the pendency of the appeal.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Therefore, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of PTSD related to a verified in-service stressor.  

With respect to sleep apnea, the Veteran has reported that he had trouble sleeping during active service.  Lay statements submitted by his wife and fellow service members reflect that they witnessed his snoring during his service in Iraq and since that time.  Post-service VA treatment records dated in December 2007 show complaints of trouble sleeping since coming home from Iraq, and a subsequent diagnosis of sleep apnea.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of sleep apnea that had its onset during active service.  



Thus, resolving all reasonable doubt in favor of the Veteran, service connection for GERD, PTSD, and sleep apnea is warranted.  38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a sinus disorder, diagnosed as sinusitis and allergic rhinitis, is granted.

Service connection for GERD is granted.  

Service connection for PTSD is granted.  

Service connection for sleep apnea is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


